O’NIELL, C. J.
Plaintiff sued for a separation from bed and hoard, for alimony, and for the care and keeping of her two children. She obtained a judgment of separation, from which the defendant did not appeal. She has appealed from the judgment in so far as it requires her to divide with her husband the care and keeping of the children, and in so far as the alimony allowed her, which is $20 a month, is pay*717able not continuously but only while the children are in her care and keeping.
The judgment provides that the children shall be with the plaintiff three months and then with the defendant three months, and then go back to the plaintiff for three months, and so on, alternating, indefinitely. Plaintiff was allowed alimony at $20 a month, for the support of her children, but only for the time when they would be in her care and keeping.
According to article 157 of the Civil Code, as amended and re-enacted by Act 38 of 1921, p. 42, a party who obtains a judgment of separation or divorce is entitled to the care and keeping of the children, unless there is some reason, of advantage to the children, for placing them- in the care of the other party. We do not find any reason in this case for withholding plaintiff’s right to have her children continuously in her care and keeping and to collect the alimony every month.
The judgment appealed from is amended so as to leave the children continuously in the care and keeping of the appellant, and so as to make the alimony payable every month. The costs of this appeal are to be paid by the appellee.